     Case 2:18-cv-07599-WBV-DMD Document 62 Filed 08/20/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



ALEXIS WARREN, ET AL.                              CIVIL ACTION


VERSUS                                             NO. 18-7599


ROSSTRANS AND SERVICES, LLC d/b/a                  SECTION D(3)
ILC LOGISTICS, ET AL.



                                     ORDER


       Before the Court are Ex Parte Motion to Withdraw as Counsel of Record (R.

Doc. 50), Ex Parte Motion for Leave to File Reply Memorandum in Support of

Defendants’ Motion to Dismiss (R. Doc. 55), and Ex Parte Motion for Extension of

Time to Answer Complaint (R. Doc. 60),


       IT IS HEREBY ORDERED that the Ex Parte Motion to Withdraw as Counsel

of Record (R. Doc. 50). Jason M. Baer, Casey C. DeReus, Joshua A. Stein, and Baer

Law, LLC are hereby withdrawn as counsel of record for Plaintiffs Alexis Warren and

James Kelly. Vanessa Motta and Motta Law Firm, LLC will remain as counsel of

record for said plaintiffs.
    Case 2:18-cv-07599-WBV-DMD Document 62 Filed 08/20/19 Page 2 of 2



      IT IS FURTHER ORDERED that Ex Parte Motion for Leave to File Reply

Memorandum in Support of Defendants’ Motion to Dismiss (R. Doc. 55) is GRANTED.


      IT IS FURTHER ORDERED that Ex Parte Motion for Extension of Time to

Answer Complaint (R. Doc. 60) is GRANTED.


      New Orleans, Louisiana, this the 19th day of August, 2019.


                                         ______________________________________
                                         WENDY B. VITTER
                                         UNITED STATES DISTRICT JUDGE
